Citation Nr: 0018192	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  In a February 1998 rating decision the 
RO granted service connection for PTSD and assigned a 30 
percent rating.  Entitlement to individual unemployability 
benefits was denied by the RO in September 1998.  The veteran 
has perfected appeals to these decisions.  


REMAND

The appellant's contentions regarding an increased rating for 
PTSD disability and for a total disability rating for 
compensation purposes based on individual unemployability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, a May 1998 VA outpatient report indicated 
that the veteran was re-applying for disability benefits from 
the Social Security Administration (SSA).

The record reflects that the medical evidence on which the 
February 1998 rating decision which granted service 
connection for PTSD was based, consists primarily of a VA 
hospital summary covering the period from July to October 
1996.  A formal VA compensation examination has not been 
conducted.  The veteran has been receiving ongoing outpatient 
treatment since his discharge from the hospital in October 
1996. 

The RO notified veteran by letter dated in July 1998 that a 
VA examination was to be scheduled in order to determine his 
current level of disability.  He was informed that that 
failure to report for the examination may result in a 
continuation of the prior denial.  The record further 
reflects that the veteran failed to report for a VA 
examination scheduled to be conducted in August 1998.  

The Board is of the opinion that the veteran should be 
informed of the specific ramifications for failing to report 
for a VA examination without good cause per 38 C.F.R. § 3.655 
(1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

The Board also notes that in a recent decision Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his PTSD.  The RO 
should contact the veteran in order to 
ascertain whether or not he had applied 
for SSA disability benefits.  If the 
answer is yes, the RO should contact SSA 
in order to obtain copies of the SSA 
decision, if applicable, as well as 
copies of the medical records upon which 
any decision was based. 

The RO should contact the veteran in 
order to ascertain whether he would be 
willing to report for a VA examination.  
The RO is requested to notify the veteran 
of the provisions of 38 C.F.R. § 3.655 
(1999).

2.  The RO should request the VA medical 
facility in Miami, Florida to furnish 
copies of any additional treatment 
records covering the period from May 1998 
to the present. 

3.  If the veteran indicates that he is 
willing to report for a VA examination, 
the RO should schedule the veteran for a 
VA examination to be conducted by a 
psychiatrist in order to determine the 
nature and severity of the veteran's 
service-connected PTSD.  The claims 
folder and a copy of this Remand should 
be furnished to the examiners for review 
prior to the examination.  All tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner must also comment 
on the extent to which the veteran's PTSD 
affects occupational and social 
functioning, without consideration of any 
unrelated disorder.  It is also requested 
that the examiner include a Global 
Assessment of Functioning score with an 
explanation of the numeric code assigned.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues currently on 
appeal, to include consideration of 
staged ratings as set forth in the 
Fenderson case.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


